1    Randall B. Aiman-Smith #124599
     Reed W.L. Marcy #191531
2    Hallie Von Rock #233152
     Carey A. James #269270
3    Brent A. Robinson #289373
     AIMAN-SMITH & MARCY
4    7677 Oakport St. Suite 1150
     Oakland, CA 94621
5    T 510.817.2711
     F 510.562.6830
6    ras@asmlawyers.com
     rwlm@asmlawyers.com
7    hvr@asmlawyers.com
     caj@asmlawyers.com
8    bar@asmlawyers.com
9    Attorneys for Plaintiffs
10   Katherine M. Forster # 217609
     C. Hunter Hayes # 295085
11   MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue, Fiftieth Floor
12   Los Angeles, CA 90071-3426
     T 213.683.9100
13   F 213.687.3702
     katherine.forster@mto.com
14   hunter.hayes@mto.com
15   Attorneys for Defendants
16                                  UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                         SAN FRANCISCO DIVISION
19

20
     LACI PING, individually and on behalf )           Case No.: 3:19-cv-02504-RS
21   of all others similarly situated,     )
                                           )           JOINT STIPULATION AND [PROPOSED]
22                  Plaintiff,             )           ORDER TO CONTINUE HEARING ON
                                           )           MOTION TO DISMISS PLAINTIFF’S FIRST
23           v.                            )           AMENDED COMPLAINT
                                           )
24   SEE’S CANDY SHOPS, INC., SEE’S )                  The Honorable Richard Seeborg
     CANDIES, INC., and DOES 1-10,         )           Date:       January 9, 2020
25   inclusive,                            )           Time:       1:30 p.m.
                                           )
                    Defendants.            )           Courtroom: 3, 17th Floor, San Francisco
26
                                           )
27                                         )
                                           )
28                                         )


     Joint Stipulation and [Proposed] Order to Continue Hearing on Motion to Dismiss FAC
     Ping, et al. v. See’s Candy Shops, Inc., et al.                 Case No. 3:19-cv-02504-RS
1                                              JOINT STIPULATION

2             Plaintiff Laci Ping (“Plaintiff”) and Defendants See’s Candy Shops, Inc. and See’s Candies,

3    Inc. (together, “Defendants”) (Plaintiff and Defendants together, the “Parties”), by and through their

4    respective counsel, hereby stipulate as follows:

5             1.     WHEREAS, on May 9, 2019, Plaintiff filed a Complaint in the above-captioned action

6    (ECF No. 1);

7             2.     WHEREAS, on July 17, 2019, Plaintiff filed a First Amended Complaint (“FAC”; ECF

8    No. 17);

9             3.     WHEREAS, on August 21, 2019, Defendants filed a Motion to Dismiss the FAC (ECF

10   No. 25);

11            4.     WHEREAS, on September 3, 2019, the Parties: (1) informed this Court that they had

12   agreed to engage in mediation prior to resolution of Defendants’ Motion to Dismiss, and (2) requested

13   that the hearing on Defendants’ Motion to Dismiss be continued until January 9, 2020, pending the

14   outcome of mediation (ECF No. 26);

15            5.     WHEREAS, on September 4, 2019, the Court granted the Parties’ request to continue

16   the hearing on Defendants’ Motion to Dismiss until January 9, 2020 (ECF No. 27);

17            6.     WHEREAS, since September 4, 2019, the Parties have continued to meet and confer

18   and have agreed to mediate this matter with a respected mediator, Michael Loeb, and have scheduled a

19   mediation with Mr. Loeb on January 29, 2020;

20            7.     WHEREAS, the Parties wish to continue the hearing on Defendants’ Motion to Dismiss

21   until after said mediation to ensure the efficient prosecution of this action and the conservation of the

22   resources of the Parties and the Court;

23            IT IS HEREBY STIPULATED AND AGREED, by and among the Parties, subject to the

24   approval of this Court, that:

25            x      The hearing date on the pending Motion to Dismiss filed by Defendants, currently
26   scheduled for January 9, 2020, shall be continued to March 19, 2020;
27            x      Plaintiff’s Opposition to the Motion shall be due on or before February 20, 2020;
28            x      Defendants’ Reply shall be due on or before February 27, 2020;

     Joint Stipulation and [Proposed] Order to Continue Hearing on Motion to Dismiss FAC
     Ping, et al. v. See’s Candy Shops, Inc., et al.                 Case No. 3:19-cv-02504-RS
     Page 1
1             x     The Case Management Conference currently set for January 23, 2020, shall be set for
2    March 19, 2020.

3    Respectfully submitted,

4
     November 8, 2019
5

6                                                   /s/ Carey A. James
7
                                                    Carey A. James
8                                                   Attorneys for Plaintiffs

9
10
     November 8, 2019                               MUNGER, TOLLES & OLSON LLP
11

12
                                                    /s/ C. Hunter Hayes
13
                                                    C. Hunter Hayes
14                                                  Attorneys for Defendants

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Joint Stipulation and [Proposed] Order to Continue Hearing on Motion to Dismiss FAC
     Ping, et al. v. See’s Candy Shops, Inc., et al.                 Case No. 3:19-cv-02504-RS
     Page 2
1                                             [PROPOSED] ORDER

2             Having read and considered the Stipulation submitted by the Parties in connection with this

3    matter and good cause having been shown, the Court orders:

4             x      The hearing date on the pending Motion to Dismiss filed by Defendants, currently
5    scheduled for January 9, 2020, shall be continued to March 19, 2020;

6             x      Plaintiff’s Opposition to the Motion shall be due on or before February 20, 2020;
7             x      Defendants’ Reply shall be due on or before February 27, 2020;
8             x      The Case Management Conference currently set for January 23, 2020, shall be set for
9    March 19, 2020. May 14, 2020 at 10:00 am.

10   IT IS SO ORDERED.

11

12           November 6
     Dated: ___________________, 2019                       __________________________

13                                                          Hon. Richard Seeborg

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Joint Stipulation and [Proposed] Order to Continue Hearing on Motion to Dismiss FAC
     Ping, et al. v. See’s Candy Shops, Inc., et al.                 Case No. 3:19-cv-02504-RS
     Page 1
